Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see argument , filed on 02/10/2022, with respect to the rejection(s) of claim(s) 1 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the same reference using  a different  embodiment or combination thereof.

Claim Objections
Claim7 objected to because of the following informalities:  herein the array of
electrical connections of is electrically connected to the second face of the first
electronic chip. It is unclear whether the term “of ” is needed in this sentence or whether something is missing after the term “of”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,4-6 is/are rejected under 35 U.S.C. 102(a)(2) as being as being anticipated by Kim et al, US 20190198437 A1.
Pertaining to claim 1, Kim teaches (see fig.15 and 16) an electronic device[1000e], comprising:
a support substrate[200] having a support face;
a first electronic chip [220] situated on top of the support substrate and having a first face and a second face, wherein the first face is mounted to the support face of the support substrate[200];
a second electronic chip [320a] situated on top of the first electronic chip[220], said second electronic chip including a semiconductor substrate [310] having a first face and a second face and an interconnection layer[ combination of 120/164/440/480/150/150V] having a first face and a second face, wherein the second face of the interconnection layer[ combination of 120/164/440/480/150/150V] is mounted to the first face of the semiconductor substrate[310], and wherein the first face of the interconnection layer [ bottom part of combination of 120/164/440/480/150/150V] is mounted to the support face of the support substrate[200]; said first face of the interconnection layer[ bottom part combination of 120/164/440/480/150/150V] further including a recess[RC], and
wherein the first electronic chip[220] is at least partly located within the recess [RC] with the second face of the first electronic chip[220] facing a bottom face of the recess[RC]; first electrical connection elements[230] interposed between the first face of the first electronic chip[220] and the support face of the support substrate[200]; and second electrical connection elements[480] interposed between the first face of the interconnection layer for the second electronic chip[320a] and the support face of the support substrate[200].
Pertaining to claim 4, Kim teaches (see fig.16)The device according to Claim 1, wherein said first and second electrical connection elements each comprise structures selected from a group consisting of balls, pillars and solder points ( see para 0045).
Pertaining to claim 5, Kim teaches (see fig.16)The device according to Claim 1, wherein the interconnection layer [ combination of 120/164/440/480/150/150V] includes an array of electrical connections[150].
Pertaining to claim 6, Kim teaches (see fig.16)The device according to Claim 5, wherein the array of electrical connections [150] is electrically connected to the support substrate [200] by way of the second electrical connection elements[480].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-3,7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al, US 20190198437 A1 in view of Chen et al, US 11,063,013 B2.
Pertaining to claim 2-3, 7-8 Kim teaches (see fig16) the device according to Claim 1, but is silent to further comprising third electrical connection elements interposed between the second face of the first electronic chip and the bottom face of the recess or wherein the support substrate comprises an array of electrical connections at the support face that are connected to the first and second electrical connection elements or wherein the array of electrical connections of is electrically connected to the second face of the first electronic chip and wherein the first electronic chip include a plurality of electrical connection through-vias in electrical contact with the array of electrical connections.
However, in the same field of endeavor, Chen teaches a chip 100 in a recess similar to that of Kim having a third electrical connection elements[1020 or 1022] interposed between the second face of the first electronic chip[100] and the bottom face of the recess or wherein the support substrate[300] comprises an array of electrical connections[1011] at the support face that are connected to the first and second electrical connection elements ( see fig1A) or wherein the array of electrical connections [1020,1022R ] is electrically connected to the second face of the first electronic chip and
wherein the first electronic chip[100] include a plurality of electrical connection through- vias[103][1020,1022R] in electrical contact with the array of electrical connections.
In view of Chen, it would have been obvious to one of ordinary skill in the art to have the chip of Kim have more electrical connection for an improved routing and electrical connection.
Allowable Subject Matter
Claim9-14 allowed.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449. The examiner can normally be reached M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819